Exhibit Wynn Resorts, Limited Reports Third Quarter Results LAS VEGAS, October 27, 2009 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the quarter ended September 30, Net revenues for the third quarter of 2009 were $773.1 million, compared to $769.2 million in the third quarter of 2008. Consolidated adjusted property EBITDA (1) increased 12.4% to $198.2 million for the third quarter of 2009, compared to $176.4 million in the third quarter of On a US GAAP (Generally Accepted Accounting Principles) basis, net income for the quarter was $34.2 million, or $0.28 per diluted share, compared to net income of $51.2 million, or $0.49 per diluted share in 2008.Adjusted net income in the third quarter of 2009 was $39.9 million, or $0.33 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $64.3 million, or $0.62 per diluted share in the third quarter of 2008. Las Vegas Third Quarter Results Our results of operations for the periods presented are not comparable to prior periods as the three months ended September 30, 2009 includes Encore at Wynn Las Vegas, which opened on December 22, 2008. The prior year quarter includes only Wynn Las Vegas. For the quarter ended September 30, 2009, our Las Vegas operations generated adjusted property EBITDA of $70.0 million (with a 21.6% EBITDA margin on net revenue), flat when compared to the $70.1 million generated in the third quarter of 2008.
